UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:7/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJuly 31, 2013 (Unaudited) DWS Global Equity Fund (Effective July 12, 2013, the Fund changed its name from DWS Diversified International Equity Fund to DWS Global Equity Fund) Shares Value ($) Common Stocks 91.1% Belgium 1.7% Anheuser-Busch InBev NV(Cost $822,426) Canada 4.0% Brookfield Asset Management, Inc. "A" Canadian Pacific Railway Ltd. (Cost $2,573,367) Finland 0.7% Stora Enso Oyj "R"(Cost $491,076) France 4.6% Edenred Etablissements Maurel et Prom LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA (Cost $2,741,868) Germany 4.7% BASF SE Fresenius Medical Care AG & Co. KGaA Osram Licht AG* SAP AG Stada Arzneimittel AG (Cost $2,874,683) Indonesia 2.1% PT Gudang Garam Tbk PT Indofood CBP Sukses Makmur Tbk (Cost $1,451,881) Ireland 2.1% Alkermes PLC* Experian PLC Shire PLC (Cost $1,218,761) Italy 0.9% Unipol Gruppo Finanziario SpA(Cost $502,426) Korea 1.0% Hyundai Motor Co.(Cost $623,313) Luxembourg 2.1% Eurofins Scientific Millicom International Cellular SA (SDR) RTL Group SA (Cost $1,248,580) Malaysia 1.0% IHH Healthcare Bhd.*(Cost $677,094) Mexico 2.3% Fomento Economico Mexicano SAB de CV (ADR) Grupo Aeroportuario del Sureste SAB de CV (ADR) (Cost $1,465,432) Netherlands 1.5% ASML Holding NV(Cost $595,063) Norway 0.6% DNO International ASA*(Cost $346,821) Philippines 1.1% Metropolitan Bank & Trust Co.(Cost $703,855) Russia 1.0% Sberbank of Russia (ADR)(Cost $666,499) Sweden 5.9% Atlas Copco AB "A" Meda AB "A" Svenska Cellulosa AB "B" Swedish Match AB Telefonaktiebolaget LM Ericsson "B" (Cost $3,503,188) Switzerland 3.2% Nestle SA (Registered) Novartis AG (Registered) Pentair Ltd. (Registered) (Cost $1,423,862) Taiwan 0.7% Ginko International Co., Ltd.(Cost $465,511) Turkey 0.5% Turkiye Halk Bankasi AS(Cost $326,465) United Kingdom 4.0% Aveva Group PLC BP PLC Intertek Group PLC (Cost $2,618,611) United States 45.4% Aegerion Pharmaceuticals, Inc.* Agilent Technologies, Inc. Allergan, Inc. Alliance Data Systems Corp.* Amphenol Corp. "A" Beam, Inc. Bristol-Myers Squibb Co. CBRE Group, Inc. "A"* Cerner Corp.* Colfax Corp.* Danaher Corp. DIRECTV* Dynavax Technologies Corp.* Edwards Lifesciences Corp.* Exxon Mobil Corp. FMC Technologies, Inc.* General Electric Co. Google, Inc. "A"* JPMorgan Chase & Co. L Brands, Inc. Las Vegas Sands Corp. MasterCard, Inc. "A" McDonald's Corp. Microsoft Corp. Monster Beverage Corp.* National Oilwell Varco, Inc. Neurocrine Biosciences, Inc.* Noble Energy, Inc. NPS Pharmaceuticals, Inc.* Onyx Pharmaceuticals, Inc.* Orexigen Therapeutics, Inc.* Pall Corp. Pfizer, Inc. Praxair, Inc. Precision Castparts Corp. Rackspace Hosting, Inc.* Schlumberger Ltd. Tractor Supply Co. United Technologies Corp. Volcano Corp.* (Cost $28,693,619) Total Common Stocks (Cost $56,034,401) Participatory Note 1.1% Nigeria Zenith Bank PLC (issuer Merrill Lynch International), Expiration Date 8/21/2015* (Cost $743,600) Cash Equivalents 9.0% Central Cash Management Fund, 0.05% (a) (Cost $5,709,104) % of Net Assets Value ($) Total Investment Portfolio (Cost $62,487,105) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $62,944,060.At July 31, 2013, net unrealized appreciation for all securities based on tax cost was $1,178,301.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $2,561,441 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,383,140. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. ADR: American Depositary Receipt SDR: Swedish Depositary Receipt At July 31, 2013 the DWS Global Equity Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks & Participatory Note Industrials 17.7 % Health Care 16.3 % Consumer Staples 15.8 % Information Technology 14.6 % Financials 10.7 % Consumer Discretionary 10.3 % Energy 9.8 % Materials 3.9 % Telecommunication Services 0.9 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (b) Belgium $
